Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites “and and” (5th line). 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 11, 13 - 14, 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (US 20110004072; which has been provided in the International Search Report).

Regarding claim 1, Fletcher discloses a healthcare management system for a healthcare team caring for a patient to serve a healthcare need of the patient ([0003]), the healthcare management system comprising:
a wearable sensor worn by the patient for obtaining healthcare data from the patient (Abstract, 1st 2 sentences; Figs. 3 – 4; [0019], 1st 3 lines; [0052]);
a healthcare clinical system comprising a healthcare analysis subsystem for analyzing the healthcare data ([0099]);
and a relay device in communication selectively with the wearable sensor and the healthcare clinical system ([0047]; [0052]);
wherein the healthcare analysis subsystem comprises an artificial intelligence (Al) engine ([0125]; Fig. 12), the Al engine comprising a plurality of clinical analysis modules, each clinical analysis module directed to a respective predetermined medical area, the respective clinical analysis module analyzing the healthcare data with a respective learned algorithm directed to the respective predetermined medical area ([0125]; [0043] discloses different areas that are analyzed; [0046]; [0013] discloses different physiological data that can be analyzed; wherein the plurality of clinical analysis modules are interpreted as the processing that may be divided up).
Fletcher doesn’t explicitly state a plurality of clinical analysis modules. However, from the above, it clear that since the processing is divided up, one can interpret the divided-up processes as being done by different clinical analysis modules. 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to interpret the divided tasks as being done by clinical analysis modules, as dividing the tasks and having them done in parallel will speed up the analysis process. Also, each module can be updated or replaced independently of others.

Regarding claim 2, Fletcher discloses each clinical analysis module comprises software interfaces for incoming healthcare data and outgoing processed data to integrate the respective clinical analysis module into the Al engine (Fig. 13, block 283, 285, 287, 288, 289 discloses data flow, hence interface is inherent).

Regarding claim 3, Fletcher discloses a an artificial intelligence (Al) factory for automatic evolution of the plurality of clinical analysis modules, the Al factory replacing an existing clinical analysis module of the plurality of clinical analysis modules with a new clinical analysis module comprising a new model parameter directed to the respective predetermined medical area ([0135] discloses “The algorithm engine is a software module that, among other things, performs machine learning to revise a pattern recognition algorithm and maintains the updated classifiers used for interventions. This algorithm engine may be continuously fed with patient data”; [0140] discloses “The algorithm engine 907 updates these pattern recognition algorithms, and these updated algorithms are sent to these one or more onboard processors, where they run locally..”; claim 12).
Fletcher discloses updating pattern recognition algorithms. One of ordinary skill in the art can update the algorithms on existing clinical analysis modules or easily add new clinical analysis modules with new algorithms, in the same way that they added prior clinical analysis modules. This is obvious to try and has a high chance of success. Under Rationales for Obviousness (MPEP 2143, Rationale E), this is not considered patentable.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to add new clinical analysis modules, as this would allow more medical conditions to be detected. 

Claim 4 is similarly analyzed as claim 3, with the additional limitation “causing fewer false alarms when serving the healthcare need of the patient.”. 
Fletcher discloses generating alerts ([0099]). Though, Fletcher doesn’t explicitly state that updating the analysis modules results in fewer false alarms, this in obvious and inherent, since the purpose of updated or new software is to provide an improvement. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to add new clinical analysis modules to obtain an improvement in the number of false alarms, as more false alarms results in a wastage of time for medical personnel.

Regarding claim 5, Fletcher discloses an artificial intelligence (Al) factory for automatic evolution of the plurality of clinical analysis modules ([0135]; [0140]; claim 12);
the relay forwards an alarm even related to the healthcare data of the patient to the healthcare clinical system ([0099] discloses “….or use to alert other people or devices for assistance”).
Fletcher does not explicitly disclose the Al factory comprises an artificial intelligence learning program learning from a feedback of healthcare team relative to an accuracy of the alarm event.
However, Fletcher discloses a general learning system where feedback, training data and prior knowledge is used to improve upon various parameters (Fig.12; [0124]). One of ordinary skill in the art can use the same to improve upon the accuracy of an alarm event. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the learning model of Fig. 12 to improve upon the accuracy of alarm events, since reducing false alarms would eliminate unnecessary calling of medical personnel, thereby reducing wasted time.

Regarding claim 6, Fletcher discloses an electronic medical record system, the electronic medical record system comprising laboratory results related to the healthcare need of the patient ([0148]).

Regarding claim 7, Fletcher discloses each clinical analysis module comprises a feature extractor submodule that selects relevant healthcare data to improve the respective learned algorithm (Fig. 12, training set 253 used to train and improve algorithm, wherein element 253 obtains its data from physiologic data 251; feature extractor interpreted as being built into element 253 which would use part or all of data from element 251; [0124]).

Regarding claim 8, Fletcher discloses each clinical analysis module comprises a feature extractor submodule that selects relevant healthcare data to predict an adverse medical event for the patient ([0117] discloses “…..allow the prediction of physiological changes of an individual person.”; wherein adverse medical event would be detected when an adverse physiological change is detected; Fig. 12, block 256 discloses prior knowledge used, where the selected relevant healthcare data is interpreted as the “prior knowledge” data; [0124]). 

Regarding claim 9, Fletcher discloses the healthcare clinical system comprises a patient database, a message queue subsystem, a notifications and messages service subsystem, SMS service subsystem, or an email service subsystem ([0148] discloses patent data stored on server; [0008] discloses messaging system;  [0150] discloses messaging and email).

Regarding claim 10, Fletcher discloses a patient database is a multi-node server cluster to prevent loss of a software stack or compromise patient safety ([0148] discloses server stores patient data; cluster is merely an obvious extension). Storing on a cluster is an obvious variation and under Rationales for Obviousness (MPEP 2143, Rational F) not patentable. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to store patient data on a cluster as this improves reliability if one server is down.

Regarding claim 11, Fletcher discloses the wearable sensor comprises three different patient sensors selected from the group of an electrocardiogram (ECG) sensor, a ballistocardiogram (BCG) sensor, a photoplethysmography (PPG) sensor, a skin temperature (TEMP) sensor, a motion and position sensor, and electrodermal (EDA) sensor ([0083]; [0011]; [0079]; [0093], 1st sentence);
wherein the motion and position sensor comprises an accelerometer and a gyroscope ([0079], last sentence; [0161] discloses obtaining position and acceleration of body parts, hence gyroscope would be inherent); wherein the three different sensors are operatively integrated on a printed circuit board ([0101] discloses PCB for antenna. Having a PCB for other components is well known in the art).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to have the sensors on a PCB, as this makes the system compact cost effective.

Regarding claim 13, Fletcher discloses a haptic feedback device to alert the patient  ([0056]).
Fletcher doesn’t disclose that the haptic feedback is to relay to the patient to attend an information request from the healthcare team.
However, this is obvious to try. Haptic feedback is already disclosed, so one of ordinary skill in the art can use it for multiple purposes, including relay to the patient to attend an information request from the healthcare team.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to have provide haptic feedback to the patient, as this would be useful for providing alerts to the patient e.g.  to attend an information request from the healthcare team.

Regarding claim 14, Fletcher discloses the wearable sensor comprises a patient sensor selected from the group of an electrocardiogram (ECG) sensor, a ballistocardiogram (BCG) sensor, a photoplethysmography (PPG) sensor, a skin temperature (TEMP) sensor, a motion and position sensor, and and electrodermal (EDA) sensor ([0083]; [0011]; [0079]; [0093], 1st sentence);
wherein the patient sensor determines measurement data from a signal obtained by the sensor and calculates extracted quantitative data, the extracted quantitative data being transmitted as healthcare data to the healthcare clinical system (Abstract, lines 2 – 4; [0019]; claim 1).

Regarding claim 16, Fletcher discloses the relay and the wearable sensor are in communication via Bluetooth ([0012]).

Regarding claim 17, Fletcher discloses the relay and the healthcare clinical system are in communication via a cellular data network ([0013], [0048]).

Regarding claim 18, Fletcher discloses the wearable sensor and the healthcare clinical system are in communication via a cellular data network ([0013], [0048]).

Claims 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (US 20110004072; which has been provided in the International Search Report) in view of TW201733522A1.

Regarding claim 12, Fletcher discloses a and a haptic feedback device to alert the patient ([0056]).
Fletcher does not disclose a chest band for securing the wearable sensor to a chest of the patient; a charging pad for wirelessly charging the wearable sensor; and a haptic feedback device to alert the patient.  
In the same field of endeavor, however, TW201733522A1 discloses:
a chest band for securing the wearable sensor to a chest of the patient (page 4, 1st full paragraph discloses wearing on chest, so chest band is inherent);
a charging pad for wirelessly charging the wearable sensor (page 4, 5th full paragraph discloses “Battery 130 can be charged using a wired charging system or a wireless charging system”).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by TW201733522A1 in the system of Fletcher because wireless charging making charging easy for the patient and having the device around the chest ensures that it is hidden away, if required.


Regarding claim 15, Fletcher does not disclose the wearable sensor comprises a ballistocardiogram (BCG) sensor, the BCG sensor being used to calculate a respiration rate, a respiration volume, a heart rate, and a heart stroke volume, and providing data for blood pressure calculations.
In the same field of endeavor, however, TW201733522A1 discloses the wearable sensor comprises a ballistocardiogram (BCG) sensor, the BCG sensor being used to calculate a respiration rate, a respiration volume, a heart rate, and a heart stroke volume, and providing data for blood pressure calculations (Abstract; page 2, 2nd last paragraph).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by TW201733522A1 in the system of Fletcher because using the BCG sensor would allow one to monitor several patient parameters, as disclosed by TW201733522A1.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to patient monitoring systems:

Sivertsen et al. (US WO2019103620A3) discloses System, Sensor and Method For Monitoring Health Related Aspects Of A Patient.
Henderson (US 20200129117) discloses condition detector.
Sarmentero (US 20190088373) discloses Automated Assistant for Remote Patient Tracking, Diagnosing, Alerting, And Prevention Of Heart Diseases, Cardio Warning Service/System.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632